PREGERSON, Circuit Judge,
Dissenting.
I dissent from the majority’s affirmation of the District Court’s grant of summary judgment in favor of Verizon on Schaffer’s second cause of action for gender discrimination. I do so because the majority incorrectly applies the law.
First, the majority incorrectly relies on Thomas v. Dep’t of Corrections, 77 Cal. App.4th 507, 91 Cal.Rptr .2d 770, 772-73 (Ct.App.2000), to reject Schaffer’s gender discrimination claim because “Schaffer neither alleges facts nor adduces evidence showing how [Verizon’s] conduct had any material, let alone substantial and detrimental, effect upon her employment.” (Emphasis added.) The Thomas court, finding no California or Ninth Circuit authority, relied exclusively — and without comment or reasoning of its own — on out-of-circuit authority for the proposition that employer conduct must “be both detrimental and substantial” and “result in a material change in the terms of [the employee’s] employment” in order to qualify as an adverse employment action. 91 Cal. Rptr.2d at 772-73 (noting that “most circuits” required this). But shortly after Thomas was decided, we held that “[w]hile some [employment] actions that we consider to be adverse ... do ‘materially affect the terms and conditions of employment,’ others ... do not.” Ray v. Henderson, 217 F.3d 1234, 1242 (9th Cir.2000). I believe that had the Thomas Court had the *559benefit of our Ray opinion, it would have followed Ray rather than out-of-circuit authority. I further believe that were the California Supreme Court to consider the matter, it would follow Ray rather than the unreasoned adoption of out-of-circuit authority in Thomas. These beliefs are not undermined by Akers v. County of San Diego, 95 Cal.App.4th 1441, 116 Cal. Rptr.2d 602 (Ct.App.2002), which relied on Thomas after Ray. The Akers court cited to Ray, but only “generally” and in connection with the proposition that “a plethora of federal courts have considered the issue [of the meaning of an adverse employment action] and have reached differing conclusions.” Akers, 116 Cal.Rptr.2d at 611. The Akers court did not even mention, let alone discuss, our holding in Ray that an adverse employment action does not have to “materially affect the terms and conditions of employment.” Ray, 217 F.3d at 1242. This holding, therefore, remains persuasive.
Second, I would conclude that Schaffer’s circumstantial evidence is sufficiently specific and substantial to rebut Verizon’s non-discriminatory reasons, as required by Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1222 (9th Cir.1998). When viewed in the aggregate and in the light most favorable to her, Schaffer’s evidence constitutes specific and substantial evidence that Verizon’s decision to pay Schaffer $5,000 less than her male counterparts was motivated by discriminatory animus, rather than by the non-discriminatory reasons offered by Verizon. See Bergene v. Salt River Project Agric. Improvement and Power Dist., 272 F.3d 1136, 1143 (9th Cir.2001).
Schaffer’s husband earned $38,000 at the time of hire and Mr. Weiss earned $60,000, yet both were offered the same salary, $50,000, and Schaffer was offered only $45,000. Schaffer’s husband had several years Banyan experience and Mr. Weiss had at most several months, yet both were offered the same salary, $50,000, and Schaffer was offered only $45,000. A reasonable jury could conclude on the basis of this specific and substantial evidence that the only thing that Schaffer’s husband and Mr. Weiss had in common and that set them apart from Schaffer was that they were male and that she was female. A reasonable jury could further conclude on the basis of this specific and substantial evidence that it was this gender difference, rather than the non-discriminatory reasons offered by Verizon, that motivated the pay differential. The District Court’s grant of summary judgment in favor of Verizon on Schaffer’s second cause of action for gender discrimination should therefore be reversed.
Finally, the majority’s statement in connection with Schaffer’s ninth cause of action for intentional infliction of emotional distress that “under California law, claims for negligent and intentional infliction of emotional distress made within the context of the employment relationship are within the exclusive remedy provisions of the California Workers’ Compensation Act” misstates California law. Rather, under California law, “a plaintiff can recover for infliction of emotional distress [within the context of the employment relationship] if he or she has a tort cause of action for wrongful termination in violation of public policy ... because then, emotional distress damages are simply a component of compensatory damages.” Phillips v. Gemini Moving Specialists, 63 Cal.App.4th 563, 74 Cal.Rptr.2d 29, 38 (Ct.App.1998) (citing Gantt v. Sentry Ins., 1 Cal.4th 1083, 4 Cal.Rptr.2d 874, 824 P.2d 680, 691-92 (Cal. 1992), overruled on other grounds, Green v. Ralee Eng’g Co., 19 Cal.4th 66, 78 Cal. Rptr.2d 16, 960 P.2d 1046 (Cal.1998)) (em*560phasis in original).1 I nevertheless agree with the majority that Schaffer’s claim for intentional infliction of emotional distress must fail because she does not allege conduct by Verizon that qualifies as “outrageous conduct beyond the bounds of human decency” as required by Janken v. GM Hughes Elecs., 46 Cal.App.4th 55, 53 Cal.Rptr.2d 741, 756 (Ct.App.1996).
I respectfully dissent.

. That Schaffer may not have a valid claim for wrongful termination does not make this discussion "irrelevant,” as the majority suggests. The majority's statement of the law remains incorrect, whatever the facts of this case.